 'rIn- theMatter of ELGIN NATIONAL WATCH COMPANYandELGINNATIONAL WATCH WORKERS UNION; AFFILIATED WITH THE AMERI-CAN WATCH WORKERS UNION_Case No. 13-R--3339.-Decided April 25, 19.44.Mr. Erwin W. Roemer,of Chicago, Ill., for the Company.Mr. Leon M. Despres,of Chicago, Ill., andMessrs.William F.HameisterandRussell M. Smith,of Elgin, Ill., for the Watch Workers.Messrs. ^ Harold J. HopkinsonandWilliam E. Rodriguez,of Chi-cago, Ill., for the A: F. L.Mr. Robert E. Tillman,of counsel to the-Board.DECISIONANDDIRECTION, OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Elgin National Watch Workers Union,affiliatedwith the American- Watch Workers Union, herein calledtheWatch Workers, alleging that a question affecting commercehad arisen concerning the representation of employees of Elgin Na-tionalWatch Company, Elgin, Illinois, herein called the Company,the National Labor Relations Board 'consolidated the petition with apetition filed by the International Association of Machinists in CaseNo. 13-R-2311, for a separate unit of the Company's employees,and provided for an appropriate' hearing upon due notice beforeFrancis X. Helgesen, Trial Examiner. Said hearing was held atChicago, Illinois, on April 13 and 14, 1944.The Company, the WatchWorkers, and International Jewelry Workers Union, A. F. of L.,herein called the A. F. L., appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.'The International'Association of Machinists appeared at the opening of the hearing,'arranged with the Company to enter into a consent election agree-'There is in evidence a disclaimer of any interest in the present proceeding on,the partof Elgin National Watch Company'sEmployees Association.It appears that this organs--zation has ceased to exist.56 N. L. R. B., Nb. S.30 ELGIN NATIONAL WATCH COMPANY31ment as to the employees it sought to represent, and then withdrewfrom- the hearing. In view of the consent election arrangement wehereby sever Case No. 13-R-2311 from Case No. 13-R-2339. Therulings of the Trial Examiner made at-the hearing are free fromprejudicial error and are hereby"affirmed.All parties were affordedopportunity to file briefs with the Board.Subsequent to the hearing the Watch Workers filed a motion withthe Board seeking to eliminate the A. F. L. as a party to the proceed-ing in view of the latte'r's alleged insubstantial'showing of representa-tion.While the showing of the A. F. L., as set forth in Section III,footnote2, infra,would be insufficient to support a petition for inves-tigation and certification, we consider that it is sufficient for purposesof intervention in this proceeding.Accordingly, we hereby deny themotion of the Watch Workers.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYElgin National Watch Company, an Illinois corporation, has itsprincipal offices and place of business at Elgin, Illinois.The Com-pany operates three plants.At its No. 1 plant in Elgin, it is engaged-in the manufacture of complete watches and time recording devices.At its No. 2 plant, also in Elgin, it is engaged in, the manufacture ofmechanical time devices.At its. No. 3 plant, which is located in Aurora,Illinois, it is engaged in the manufacture of jewels for time devices.The principal raw materials used by the, Company consist of brass,'steel, jewels, and miscellaneous parts and supplies.During the year1943 the Company purchased raw materials having a value in excess of$5,000000, of which more than 75 percent represents the value of rawmaterials shipped to its plants from points outside the State of Illinois.During'the same period the products finished at the three plants hada value in excess of $10,000,000, of which more than 68 percent repre-sents the value of products shipped to points outside ' the State ofIllinois.'The Company admits that in the operation of its three plants it isengaged in commerce within the meaning of the National Labor Rela-tions.Act.II.THE ORGANIZATIONSINVOLVEDElgin National Watch Workers Union is a labor organization affil-iated- with the American Watch Workers Union) admitting to mem-bership employees of the Company.International Jewelry Workers Union is a labor organization affil-iated with the American Federal of Labor, admitting to membershipemployees of the Company. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNINGREPRESENTATIONOn January 28, 1944, the Watch Workers wrote a letter to the Com-pany in which it requested recognition 'as the exclusive bargainingrepresentative of certain employees of the Company. In reply theCompany refused to recognize the Watch Workers.-A statement of a'Field Examiner of the, Board, introduced intoevidence at the hearing, indicates that the 'Watch Workersrepresentsa substantial number,of employees in the unit hereinafter found' to'be appropriate.2-We find that a question,affecting commerce has arisenconcerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT'The Watch Workers seeks a unit 'of all productionand maintenanceemployees of the Company at its threeplants, including factoryclericalemployees, watchmen, and lunch . room employees,, but'' ex-cluding officers, executives, ' foremen, asistantforemen, engineering,and research department employees, tune-studyengineers,adminis-trative and office employees, job masters, employees of the machineor tool departments ,of the three plants, andmilitarized guards. , TheA. F. L: would exclude from the above-proposed unitallmaintenanceemployees 3 and all factory clerical employees.The, Company takesno position with respect to the unit.Included among the Company's maintenance employees are theemployees of the electrical, power, watchmen and janitors,carpenters,and pipe' room,, departments.The A. F. L. advitnced no reason atthe hearing which would justify a separation of the Company's main-tenance employees from its production employees.The Company isone of three in the United States engaged in the manufacture of pre-cision watches.Only recently We found a production and, maintenanceunit to be appropriate in the case of one of'the other two companies.As respects the third company, the A. ,F. L. itself has filed a petitionwith the Board seeking a production and maintenance unit.We shallinclude the maintenance employees in ,the unit.2The FieldExaminerstated that the watch Workers submittedto him 2,643 authoriza-tion cards, and that 2,594of the cards bore signatures which were the names'of persons,whose namesappeared on the Company's pay' roll of February27, 1944,which listed 3,560employees in the unit alleged tobe appropriate.A further statement of the FieldExaminer and a'supplemental statement of the, TrialExaminer made subsequent to tbe'hearingpursuant to an agreement of the parties, indicatethat the A. F. L submitted 109 authorizationcards,all bearing apparently genuine originalsignatures,and-that thesignatureson 47 of thecards were names of persons whose namesappeared on the above-mentioned pay roll.3The A. F. L. opposedthe inclusionof watchmen,and lunch room employees solelybecause theyare classifiedby the Companyas maintenance employees.4 SeeMatter of Hamilton Watch Company,55 N. L. R.B. 1026.' ELGIN NATIONAL WATCH COMPANY33The Company 'employs approximately 200 factory clerical` em-ployees in its three plants.They work near the department heads'and are responsible to foremen or to head production chiefs.Theseemployees are not only in daily contact with production employees,but they are shifted to and from the production line as needs demand.Most, if not all of them, are capable of performing either, skilled orunskilled production work.They are paid on an hourly basis, whereasoffice clerical employees are salaried.We find that the interests of thefactory clerical employees are more closely related to those of pro-duction employees than to those of office clerical employees, and weshall, include them in the unit.We find that* all' production and maintenance employees of theCompany at its three plants, including factory clerical employees,watchmen, and lunch room employees, but excluding engineering andresearch department employees, time-study engineers, administrative,and office employees, employees of the machine or tool departmentsof the three plants, militarized guards, officers, executives, foremen,assistant- foremen,'job masters, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the 'Act.V.THE DETERMIINATION ,OF_ REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an,election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth therein.The Watch Workers contends that the A. F.' L. should be denied aplace on the ballot in view of the extent of its showing of representa-tion among the employees in the unit.We are of the opinion that theinterest shown by the A. F. L., though slight, is sufficient to entitle it toa place on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations,Board by Section 9 '(c) of the National Labor Relations'Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Elgin NationalWatch Company, Elgin, Illinois, an election by secret ballot shall be587784-45-vol. 56-4 ' 034DECISIONS OF NATIONAL LABOR RELATIONS BOARDconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter, asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during said-pay-roll period because they were ill'or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have riot beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Elgin National WatchWorkers Union, affiliated with the American Watch Workers Union,'or by International Jewelry Workers, Union, A. F. of L., for thepurpose of collective bargaining, or by neither."a The unions expressed preferences at the hearing that theirrespective names appear onthe ballot as set forth in the Direction of Election.0